Name: Commission Regulation (EC) No 2305/95 of 29 September 1995 establishing detailed rules for the application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  EU finance;  animal product;  international trade
 Date Published: nan

 Avis juridique important|31995R2305Commission Regulation (EC) No 2305/95 of 29 September 1995 establishing detailed rules for the application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part Official Journal L 233 , 30/09/1995 P. 0045 - 0049COMMISSION REGULATION (EC) No 2305/95 of 29 September 1995 establishing detailed rules for the application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1276/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Latvia, of the other part (1), and in particular Article 1 thereof,Having regard to Council Regulation (EC) No 1277/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Lithuania, of the other part (2), and in particular Article 1 thereof,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (3), as last amended by Regulation (EC) No 3290/94 (4), and in particular Article 22 thereof,Whereas the Agreements on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, Latvia (5) and Lithuania (6), of the other part, were signed on 18 July 1994;Whereas those Agreements on free trade provided for a reduction of 60 % in the duties set by the Common Customs Tariff for the import of products based on the meat of domestic porcine animals, within certain quantitative limits; whereas, to ensure that imports are on a regular basis, those quantities should be staggered over different periods of the year;Whereas, while bearing in mind the Agreements on free trade intended to guarantee the origin of the product, provision should be made for the administration of the said arrangements to be guaranteed through import licences; whereas, to that end, notwithstanding Article 8 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (7), as last amended by Regulation (EC) No 2137/95 (8), detailed rules for submission of applications, as well as the information which must be included on the applications and licences should be laid down, whereas, in addition, provision should be made for the licences to be issued after a period of consideration, applying, where necessary, a single acceptance rate;Whereas, in order to ensure proper administration of the system, the security for import licences under the system should be set at ECU 30 per 100 kg; whereas, in view of the likelihood of speculation inherent in the system in the pigmeat sector, precise conditions governing access by operators to the said system should be laid down;Whereas the attention of operators should be drawn to the fact that licences may be used only for products that comply with all veterinary rules currently in force in the Community;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1 All imports into the Community under the arrangements provided for in Article 14 (2) and (3) of the Agreements on free trade between the Community, of the one part, and Latvia and Lithuania, of the other part, of product groups 18, 19 and 20, indicated in the Annex I to this Regulation shall be subject to the presentation of an import licence.The quantities of products to which these arrangements apply and the rate of reduction of the customs duty fixed in the Common Customs Tariff shall be those listed by group in Annex I.The rate of reduction of the customs duty fixed in the Common Customs Tariff shall be that in force during the period in which applications are submitted.Article 2 The quantities referred to in Article 1 shall be staggered for each period referred to in Annex I as follows:- 25 % in the period 1 January to 31 March,- 25 % in the period 1 April to 30 June,- 25 % in the period 1 July to 30 September,- 25 % in the period 1 October to 31 December.However, for 1995, quantities shall be staggered as follows:- 100 % in the period 1 October to 31 December.Article 3 The import licences referred to in Article 1 shall be subject to the following provisions:(a) applicants for import licences must be natural or legal persons who, at the time applications are submitted, can prove to the satisfaction of the competent authorities of the Member State concerned that they have been active in trade with third countries in products in the pigmeat sector for at least the preceding twelve months. However, retail establishments or restaurants selling their products to final consumers are excluded from the benefits of this system;(b) the licence application may contain only one of the groups referred to in Annex I to this Regulation. The application may involve several products covered by different CN codes and originating in one of the countries covered by this Regulation. In such cases, all the CN codes shall be indicated in section 16 and their designation in section 15;A licence application must relate to at least one tonne and to a maximum of 25 % of the quantity available for the group concerned and for the period as specified in Article 2;(c) section 8 of licence applications and licences shall show the country of origin; licences shall entail an obligation to import from the country indicated;(d) section 20 of licence applications and licences shall show at least one of the following:- Reglamento (CE) n ° 2305/95,- Forordning (EF) nr. 2305/95,- Verordnung (EG) Nr. 2305/95,- Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 2305/95,- Regulation (EC) No 2305/95,- RÃ ¨glement (CE) n ° 2305/95,- Regolamento (CE) n. 2305/95,- Verordening (EG) nr. 2305/95,- Regulamento (CE) n º 2305/95,- Asetus (EY) N:o 2305/95,- FÃ ¶rordning (EG) nr 2305/95.(e) section 24 of the licences shall show at least one of the following:- Derecho de aduana fijado en el Arancel Aduanero ComÃ ºn en aplicaciÃ ³n del Reglamento (CE) n ° 2305/95,- Nedsat FTT-told, jf. forordning (EF) nr. 2305/95,- ZollermÃ ¤Ã igung gemÃ ¤Ã  der Verordnung (EG) Nr. 2305/95,- Ã Ã ¡Ã ¨Ã ¯Ã ±Ã ©Ã ¦Ã ¼Ã ¬Ã ¥Ã ­Ã § Ã ³Ã ´Ã ¯ Ã ªÃ ¯Ã ©Ã ­Ã ¼ Ã ¤Ã ¡Ã ³Ã ¬Ã ¯Ã «Ã ¼Ã £Ã ©Ã ¯ Ã ¥Ã ©Ã ³Ã ¶Ã ¯Ã ±Ã  Ã °Ã ¯Ã µ Ã ¬Ã ¥Ã ©Ã ¾Ã ­Ã ¥Ã ´Ã ¡Ã © Ã ªÃ ¡Ã ´' Ã ¥Ã ¶Ã ¡Ã ±Ã ¬Ã ¯Ã £Ã  Ã ´Ã ¯Ã µ Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½ (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 2305/95,- Customs duty fixed by the Common Customs Tariff reduced pursuant to Regulation (EC) No 2305/95,- Droit de douane fixÃ © au tarif douanier commun rÃ ©duit en application du rÃ ¨glement (CE) n ° 2305/95,- Riduzione del dazio a norma del regolamento (CE) n. 2305/95,- Het in het gemeenschappelijk douanetarief vastgesteld douanerecht is verlaagd overeenkomstig Verordening (EG) nr. 2305/95,- ReduÃ §Ã £o do direito aduaneiro fixado na Pauta Aduaneira Comum em aplicaÃ §Ã £o do Regulamento (CE) n º 2305/95,- YhteisessÃ ¤ tullitariffissa vahvistetun tullin alentaminen asetuksen (EY) N:o 2305/95 mukaan,- Nedsatt tull enligt Gemensamma tulltaxan med tillÃ ¤mpning av fÃ ¶rordning (EG) nr 2305/95.Article 4 1. Licence applications shall be submitted only during the first ten days of each of the periods specified in Article 2.However, for the period 1 October to 31 December 1995, licence applications shall be lodged only during the first ten days of October.2. Licence applications shall be admissible only where the applicant declares in writing that he has not submitted and undertakes not to submit any applications, in respect of the current period, concerning products in the same group in the Member State in which his application is submitted or in other Member States; where an applicant submits more than one application relating to products in the same group, all applications from that person shall be deemed inadmissible.3. The Member State shall notify the Commission on the third working day following the end of the application submission period of applications submitted for each of the products in the groups. Such notification shall include a list of applicants and a statement of the quantities applied for in each group.All notifications, including 'nil` returns, shall be made by telex or telefax on the working day stipulated, using the model in Annex II in cases where no application has been submitted, and the models in Annexes II and III in cases where applications have been submitted.4. The Commission shall decide as quickly as possible to what extent quantities may be awarded in respect of applications as referred to in Article 3.If quantities in respect of which licences have been applied for exceed the quantities available, the Commission shall fix a single acceptance rate as a percentage of the quantities applied for.If the overall quantity for which applications have been submitted is less than the quantity available, the Commission shall calculate the quantity remaining, which shall be added to the quantity available for the following period.5. Licences shall be issued as quickly as possible after the Commission has taken its decision.6. Licences issued shall be valid throughout the Community.7. Licences may be used only for products complying with all veterinary rules in force in the Community.Article 5 For the purposes of Article 21 (2) of Regulation (EEC) No 3719/88, import licences shall be valid for 150 days from the date of actual issue.Import licences issued pursuant to this Regulation shall not be transferable.Article 6 A security of ECU 30 per 100 kg shall be lodged for import licence applications for all products referred to in Article 1.Article 7 Without prejudice to the provisions of this Regulation, Regulation (EEC) No 3719/88 shall apply.However, notwithstanding Article 8 (4) of that Regulation, the quantity imported under this Regulation may not exceed that shown in sections 17 and 18 of the import licence. The figure '0` shall accordingly be entered in section 19 of the licence.Article 8 The imported products shall be placed in free circulation on presentation of a movement certificate EUR 1 issued by the exporting country in accordance with Protocol 3 annexed to the Agreements on free trade.Article 9 This Regulation shall enter into force on 1 October 1995.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 September 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 124, 7. 6. 1995, p. 2.(2) OJ No L 124, 7. 6. 1995, p. 3.(3) OJ No L 282, 1. 11. 1975, p. 1.(4) OJ No L 349, 31. 12. 1994, p. 105.(5) OJ No L 374, 31. 12. 1994, p. 1.(6) OJ No L 375, 31. 12. 1994, p. 1.(7) OJ No L 331, 2. 12. 1988, p. 1.(8) OJ No L 214, 8. 9. 1995, p. 21.ANNEX I A. PRODUCTS ORIGINATING IN LITHUANIA Reduction of 60 % in the customs duty fixed in the Common Customs Tariff >TABLE>B. PRODUCTS ORIGINATING IN LATVIA Reduction of 60 % in the customs duty fixed in the Common Customs Tariff >TABLE>ANNEX II >START OF GRAPHIC>Application of Regulation (EC) No 2305/95>END OF GRAPHIC>ANNEX III >START OF GRAPHIC>Application of Regulation (EC) No 2305/95>END OF GRAPHIC>